— Determination unanimously confirmed and petition dismissed without costs. Memorandum: There is substantial evidence in the record to support the determination of the Secretary of State that petitioner failed to supervise a salesperson properly in violation of 19 NYCRR 175.21. Contrary to petitioner’s contention, the complaint served upon petitioner provided him with adequate notice of this violation. (Article 78 proceeding transferred by order of Supreme Court, Erie County, McGowan, J.) Present — Doerr, J. P., Boomer, Pine, Balio and Davis, JJ.